Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 12/17/21 overcome the double patenting warning and rejections set forth under 35 USC 112 in the office action mailed 9/20/21. The rejections set forth under 35 USC 103 in the office action mailed 9/20/21 are maintained below. The discussion of the rejection over Yaguchi in view of Oki and Lam has been modified to reflect the cancellation of claims 1-11. 

Claim Rejections - 35 USC § 103
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yaguchi (U.S. PG Pub. No. 2012/0071375) in view of Oki (WO 2017/164319).
In paragraph 15 Yaguchi discloses a lubricating composition comprising a lubricating base oil having a kinematic viscosity at 100° C of 1 to 10 mm2/s, encompassing the range recited in claim 14. In paragraph 20 Yaguchi discloses that the base oil most preferably has a kinematic viscosity at 100° C of 3.5 to 4.5 mm2/s, within the range recited in claim 14. In paragraph 17 Yaguchi discloses that the base oil can be a GTL base oil, as recited in claim 12. In paragraph 37 Yaguchi discloses that the base oil preferably has a naphthenic carbon content of 4 to 25%, encompassing the range recited in claim 12, and in paragraph 31 discloses that the base oil more preferably has an aniline point encompassing or overlapping the range recited in claim 12. In paragraph 22 Yaguchi discloses that the base oil preferably has a viscosity index 
An English-language equivalent of Oki, U.S. PG Pub. No. 2020/0325411, is used in setting forth this rejection. In paragraph 1 Oki discloses that the composition is useful for lubricating an engine. Oki discloses in paragraph 14 a lubricating composition comprising a viscosity index improver containing a comb-shaped polymer. In paragraphs 144-152, 158, and 165 Oki discloses that the comb-shaped polymer can be a polymethacrylate-based polymer, in accordance with Yaguchi, where the weight-average molecular weight ranges disclosed in paragraph 132 of Oki overlap and encompass the range recited in claim 1. In paragraphs 120-122 Oki discloses that the 
It would have been obvious to one of ordinary skill in the art to use the combination of comb-shaped polymethacrylate and non-comb polymethacrylate, as taught by Oki, as the viscosity index improver of Yaguchi since Oki teaches that it is a suitable viscosity index improver composition for an engine oil, and as the viscosity properties taught in paragraphs 262-265 of Oki are overlapping in scope with the properties taught in paragraphs 77 and 79-81 of Yaguchi, indicating that the viscosity properties desired by Yaguchi can be obtained with compositions comprising the viscosity index improver composition of Oki.
Furthermore, case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It would therefore be obvious to one of ordinary skill in the art to combine the styrene-diene copolymer viscosity index improvers of Yaguchi with the comb and non-comb poly(meth)acrylate viscosity index improvers of Yaguchi and Oki in the composition of Yaguchi and Oki, leading to a composition meeting the limitations of claims 12 and 14-16. Similarly, it would have been obvious to one of ordinary skill in the .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yaguchi (U.S. PG Pub. No. 2012/0071375) in view of Oki (WO 2017/164319) as applied to claims 12-16 above, and further in view of Lam (U.S. PG Pub. No. 2007/0111908).
The discussion of Yaguchi and Oki in paragraph 3 above is incorporated here by reference. Yaguchi and Oki disclose a composition meeting the limitations of claim 12. 
Yaguchi discloses a lubricating composition comprising a GTL base oil with a viscosity index, sulfur content, and saturates content consistent with a Group III base oil, but does not disclose the further inclusion of a Group II base oil.
Lam discloses engine oils useful in lubricating internal combustion engines. In paragraphs 67-68 Lam discloses that blends of Group III and Group II base oils are desirable for meeting various engine oil specifications. 
It would have been obvious to one of ordinary skill in the art to include at least some Group II base oil in the composition of Yaguchi and Oki, as recited in claim 17, since Lam teaches that it is a desirable base oil blend for engine oils. 
Additionally, while Lam does not specifically teach the relative amounts of Group II and Group III base oils, it is the examiner’s position that the amount of Group II base oil is a result-effective variable, since changing it will affect the viscosity index of the base oil blend. As noted in paragraphs 72-73 of Lam, Group II base oils have a viscosity index of at least 80 and less than 120, while Group III base oils have a viscosity index of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would therefore have been within the scope of ordinary skill in the art to optimize the concentration of Group II base oil in the base oil blend of Yaguchi, Oki, and Lam to arrive at the ranges recited in claim 18. In particular, since both paragraph 68 of Lam and paragraph 22 of Yaguchi teach lower bounds for the viscosity index of the base oil but no upper bounds, and Yaguchi in particular desires a viscosity index greater than 120, one of ordinary skill in the art would have been led to optimize the concentration of Group II base oil to less than 50% by weight, since including higher amounts of Group II base oils could lead to base oil blends having undesirably low viscosity indices.  
	In light of the above, claims 17-18 are rendered obvious by Yaguchi in view of Oki and Lam.

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. Applicant argues that the maximum weight-average molecular weight for the styrene-diene copolymer of Yaguchi is 100,000, well outside the claimed range. This teaching from paragraph 89 of Yaguchi applies to the second embodiment of Yaguchi, the discussion of which begins in paragraph 83 of the reference. The paragraphs of Yaguchi cited in the rejection, however, apply to the first embodiment of Yaguchi, which is discussed in paragraphs 15-82 of the reference. The viscosity index improver (1-B) of the first embodiment of Yaguchi, discussed in paragraph 53, has a preferred weight-. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771